Citation Nr: 0945363	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left shoulder 
compression radiculopathy to the left arm. 

2.  Entitlement to service connection for left shoulder 
strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2005 to July 
2006, with over eight years of total prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for a left 
shoulder strain and left shoulder compression radiculopathy 
to the left arm.

In August 2009, a video conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDING OF FACT

Although the Veteran subjectively complains of pain of the 
left shoulder and arm, the preponderance of the competent 
evidence of record fails to establish the presence of a left 
shoulder disability to include radiculopathy to the right 
arm.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
left shoulder strain have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for establishing service connection for left 
shoulder compression radiculopathy to the arm have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a September 2006, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, and the 
Veteran's hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing testimony at 
hearings.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran claims he is entitled to service connection for a 
left shoulder strain and left shoulder compression 
radiculopathy of the left arm because such disabilities were 
a result of a February 2006 in-service accident in which a 
vehicle transporting the Veteran in Iraq was hit by an 
improvised explosive device (IED).  The force of the IED 
explosion caused the Veteran's left shoulder to strike the 
metal dashboard of the vehicle.   

Service treatment records indicate that in February 2006, the 
Veteran sought treatment for a sore shoulder after the IED 
explosion.  The Veteran described the shoulder pain as 
constant, with numbness and tingling.  Range of motion was 
100 percent.  In May 2006, the Veteran indicated on a 
questionnaire that during the deployment and at that time he 
experienced swollen, stiff, or painful joints, and numbness 
or tingling in the hands or feet.  During the June 2006 
separation examination, the Veteran reported that he had been 
in a vehicle that had been hit by an IED and the examiner 
noted the presence of left shoulder pain but indicated that 
there was no specific injury.  The Veteran was referred for 
an orthopedic evaluation of the shoulder.  

The Veteran was provided a VA joints examination in February 
2007.  He reported that the left shoulder and left arm do not 
interfere with his ability to do his job as a truck driver, 
but he is uncomfortable after sitting for over an hour and 
the left shoulder is constantly uncomfortable.  He said that 
he had received no additional treatment for his left shoulder 
since the IED incident.  He reported left shoulder soreness 
since that time and he said that at the time of the 
examination, he had constant achy pain.  He also said that 
when waking from sleep positions, he experiences numbness and 
tingling in the left arm and he has had numbness and tingling 
intermittently in that arm since the incident when he leaves 
it in one position for too long.  The impression of X-rays 
taken of the shoulder was that no plain radiographic 
abnormality was identified in either shoulder joint.  Small 
subcutaneous soft tissue calcifications were noted in the 
proximal left upper arm most compatible with injection 
granulomas.  The diagnoses included left shoulder strain per 
the Veteran's report, with no clinical or radiographic 
evidence to support any other diagnosis, and left shoulder 
compression radiculopathy to the left arm per the Veteran's 
report.  The claims file had not been reviewed.

After an August 2008 hearing before a Decision Review 
Officer, the RO requested another VA examination for the 
Veteran in which all testing necessary, such as magnetic 
resonance imaging (MRI), would be performed to determine 
whether there are any objective findings of a left shoulder 
condition.

The Veteran was afforded another VA examination in September 
2008.  X-rays of the left shoulder from February 2007 were 
reviewed and the examiner stated that they demonstrated no 
obvious abnormality.  There was excellently preserved 
glenohumeral joint space and acromioclavicular joint space 
with no high-riding humeral head and no osteophyte or other 
evidence of degenerative joint disease.  After a physical 
examination, the diagnoses included left shoulder pain, per 
the Veteran's report, within no clinical or radiographic 
evidence to support a diagnosis.  The examiner said that the 
Veteran does have subjective complaints of left shoulder pain 
radiating down into the left arm.  However, the examiner 
could not find any objective evidence of left shoulder 
problems at that time.  The examiner said that there was no 
medical justification by clinical examination that would 
warrant further testing at that time.  The physical 
examination was essentially completely normal with good 
strength and good sensation throughout the left upper 
extremity.  There was no atrophy or any other signs of 
structural or neurologic or vascular damage to the left 
shoulder and there did not appear to be any compressive 
neuropathy objectively in the left upper extremity.  

During an August 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran's representative argued that the case 
should be remanded in order to have an MRI performed on the 
Veteran's left shoulder to determine what is causing his 
symptoms.  

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left shoulder condition and left 
shoulder radiculopathy to the left arm.  Both VA examinations 
have failed to reveal objective findings of an underlying 
disorder to the left shoulder or radiculopathy to the arm.  
The 2008 examiner had the benefit of reviewing the claims 
file, to include the report of injury in service, but found 
no objective indications of any left shoulder condition.  He 
noted that the clinical examination was "completely 
normal."  

While the Veteran has subjective complaints of pain, there is 
no objective evidence of any left shoulder disability, to 
include radiculopathy.  Pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute disability for which service connection 
may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 
285 (1999) appeal dismissed in part, and vacated and remanded 
in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131. In the absence of proof of present disability there can 
be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  As the medical evidence fails to objectively 
establish a chronic pathological process associated with the 
left shoulder to include radiculopathy, there is no 
reasonable basis to establish service connection.

While the Board notes the Veteran's request for an MRI during 
the 2009 hearing, the 2008 VA examiner found that such 
testing was not medically indicated as there were no physical 
findings to support the need for such.  Specifically, he 
noted there was no atrophy or any other signs of structural 
or neurologic or vascular damage to the left shoulder.  The 
Board finds the examiner's explanation as to why such testing 
was not medically indicated to be sufficient and that his 
expertise in determining the need for specific testing is of 
greater probative value than the Veteran's and his 
representative's opinion that such test is indicated.  Thus, 
remand for such is not required.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for left shoulder compression 
radiculopathy to the left arm is denied. 

Service connection for left shoulder strain is denied.


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


